                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


    UNITED STATES OF AMERICA                         )
                                                     )
                                                     )    NO. 3:18-cr-00045
    v.                                               )
                                                     )    JUDGE CAMPBELL
                                                     )
    XZAVEON PEETE                                    )


                                                ORDER

           The Sixth Circuit issued an opinion in this case on July 15, 2019, and issued the Mandate

on August 6, 2019.

           Accordingly, this case is set for trial on September 24, 2019, at 9:00 a.m.1 The Court will

hold a pretrial conference on September 16, 2019, at 10:00 a.m. All lawyers who will participate

in the trial must attend the pretrial conference. The Court will hold a status conference on August

19, 2019, at 10:00 a.m.

           Any plea agreement shall be consummated on or before September 9, 2019, and the

courtroom deputy so notified. If a plea agreement is submitted, the hearing to take the plea will

take place on September 16, 2019, at 10:00 a.m. On or before September 10, 2019, the parties shall

submit to chambers the proposed plea agreement, and a document that lists the elements of each

offense to which Defendant is pleading guilty and the statutory penalty for each, including period

of incarceration, fine, and the applicable period of supervised release, and Defendant shall submit

a plea petition.




1
    The period of delay resulting from the interlocutory appeal is excludable under the Speedy
Trial Act, 18 U.S.C. § 3161(h)(1)(C).



         Case 3:18-cr-00045 Document 69 Filed 08/07/19 Page 1 of 3 PageID #: 360
        If the case is to be tried, the parties shall file the following on or before September 10,

2019:

        1.     An agreed set of case specific jury instructions, with citations to supporting

authorities.

        2.     Alternative versions of jury instructions on which there is not an agreement, with

citations to supporting authorities.

        3.     An agreed verdict form or alternative versions.

        The parties shall email a Word version of all proposed instructions and verdict forms that

are filed to ccampbellchambers@ tnmd.uscourts.gov.

        All notices under Federal Rule of Evidence 404(b) shall be provided by August 26, 2019.

Motions in limine shall be filed on or before September 3, 2019, and responses shall be filed on or

before September 10, 2019.

        Any motion to continue the trial shall be filed by September 10, 2019, and any response

shall be filed by September 13, 2019. All motions to continue shall be accompanied by a Waiver

of Speedy Trial Rights executed by the defendant, or shall contain an explanation of why such

Waiver is not attached.

        The parties are forewarned that motions filed after the deadlines set forth herein may not

be considered by the Court. Counsel for the parties shall comply timely with the discovery and

motion provisions of L.Cr.R. 12.01 and 16.01.

        Defendant shall attend all court proceedings in this case. If a defendant is in custody, the

Government shall take all necessary actions to secure the timely presence of the defendant at all

Court proceedings. Counsel for Defendant shall make sure street clothes are available timely for


                                                     2




    Case 3:18-cr-00045 Document 69 Filed 08/07/19 Page 2 of 3 PageID #: 361
Defendant at trial.

       It is so ORDERED.

                                          _______________________________
                                          WILLIAM L. CAMPBELL, JR.
                                          UNITED STATES DISTRICT JUDGE




                                          3




    Case 3:18-cr-00045 Document 69 Filed 08/07/19 Page 3 of 3 PageID #: 362
